Citation Nr: 0813261	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  02-12 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a body rash.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a July 2001 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Columbia, South Carolina in which 
the RO denied the benefit sought on appeal.  The appellant, 
who had active service from July 1970 to January 1972, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in December 2003.  The Board 
remanded the case for further development in June 2004 and 
then again in January 2007.  The requested development has 
been completed; and the case has been returned to the Board 
for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A skin disorder, to include a body rash, did not manifest 
in service and is not shown to be causally or etiologically 
related to service.  


CONCLUSION OF LAW

A skin disorder, to include a body rash, was not incurred in 
or aggravated during service. 38 U.S.C.A. §§ 1110, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for a body rash, VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Prior to the initial adjudication of the appellant's claim, a 
letter dated in March 2001 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The March 
2001 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)[Pelegrini II].  In addition, the appellant was 
provided additional VCAA letters after the Board's June 2004 
and January 2007 remands that also informed him of what was 
necessary to substantiate his claim. See June 2004 and 
January 2007 Board decisions; June 2004, December 2004 and 
March 2007 VCAA letters sent by the Appeals Management 
Center.  Subsequent to receipt of these additional notices, 
the RO readjudicated the appellant's claim and provided the 
appellant with Supplemental Statements of the Case ("SSOC") 
in June 2006 and December 2007. Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In this regard, the Board 
observes that the appellant was afforded a VA examination in 
February 2000 in connection with his service connection 
claim; and that the Board remanded the appellant's claim in 
January 2007 for another VA dermatology examination for the 
purpose of obtaining a medical opinion addressing the nature 
and etiology of his appellant's alleged skin disorder. See 
January 2007 BVA decision, pgs. 11-12.  However, the 
appellant failed to report for his scheduled July 2007 
examination. July 2007 notice to file.  Due to this failure 
to appear, the Board must decide the appellant's claim based 
upon the current evidence of record. See 
38 C.F.R. § 3.655 (When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record).    

Lastly, the Board observes that prior to recertification of 
the appellant's appeal, the RO provided the appellant with an 
explanation of disability ratings and effective dates. March 
2007 letter from the Appeals Management Center; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for a body rash, 
any questions as to the appropriate disability rating or 
effective date to be assigned to that claim are rendered 
moot, and no further notice is needed. Id.

B.  Law and Analysis

The appellant contends that he is entitled to service 
connection for a body rash on the basis that (1) he developed 
rashes on his body and hands while in service, and (2) that 
he developed rashes on his chest area, face, hands, groin and 
legs after his separation from service. See November 1999 
application for compensation; statement with September 2002 
VA Form 9; June 2003 RO hearing transcript, p. 3.  While 
viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Therefore, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)(2007).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. §§ 3.303, 3.304.  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

With regard to the first element necessary for a grant of 
service connection (medical evidence of a current 
disability), the appellant's post-service medical records 
indicate that he has been diagnosed with an impetiginous rash 
on his legs and a pruritic rash of his crura region. See 
private medical records dated in June 2005.  The claims file 
additionally contains other post-service medical records that 
indicate the appellant has at times experienced rashes 
involving other parts of the body. See private medical 
records dated in November 2000 and December 2000.  The Board 
finds that these diagnoses constitute a current skin 
disability for VA purposes and fulfill the requirements of 
the first element for service connection.  

With regard to the second element of the service connection 
test, the evidence of record shows that the appellant was 
placed on a profile in service for developing a rash in the 
beard area of his face in November 1970.  These same records 
indicate that the appellant was noted to have a rash on his 
chest in November 1971; and that he continued to be placed on 
profile for a shaving rash from November 1971 until his 
separation from service. See November 1971 service clinical 
record consultation sheet; November 1971 physical profile 
record.  The appellant's remaining service medical records 
are silent in terms of treatment or diagnoses related to a 
skin disorder.  However, while the appellant's service 
medical file does not contain his service separation 
examination report, it does contain a medical history report 
dated around the time of the appellant's discharge from 
service. July 1972 report of medical history.  In that 
report, the appellant answered "yes" in response to the 
question of whether he ever had a "skin disease"; and 
stated that he had "a minor skin disease that come[s] and 
go[es] in the summer." Id.  In light of the medical evidence 
indicating that the appellant developed skin rashes during 
his period of service, the Board finds that the requirements 
of the second element of the service connection test has been 
met.  Thus, the sole question remaining for the Board to 
answer is whether the last element of the requirements to 
establish service connection, medical evidence of a nexus 
between the current disability and the in-service disease or 
injury, has been fulfilled.  

As referenced above, post-service medical records contained 
in the claims file reveal that the appellant has been 
diagnosed with rashes of the body several times since his 
discharge from service.  Although the appellant's 
representative relies upon this evidence in arguing that 
service connection is warranted on the basis of a continuity 
of symptomatology (August 2006 appellate brief presentation, 
p. 2), the Board disagrees.  The earliest post-service 
medical evidence documenting the appellant's rashes since 
service are dated in November 2000, over twenty-five years 
after he separated from service. See private medical records 
dated in November 2000, December 2000 and June 2005.  While 
the appellant was afforded a VA examination in February 2000 
in relationship to his skin disorder claim, no skin rash was 
found at that time. See VA examination reports dated in 
February 2000; July 2001 rating decision.  The Board observes 
that the appellant was offered the opportunity to appear for 
another VA dermatology examination in July 2007 that would 
have (1) addressed the etiology of the appellant's post-
service skin rashes and (2) provided a medical opinion as to 
whether these rashes were more likely than not related to the 
appellant's skin symptomatology in service; however, he 
failed to appear. January 2007 BVA decision; July 2007 note 
to file.  Thus, the current post-service medical evidence 
contained in the claims file does not support the appellant's 
claim in that it neither reveals a continuity of 
symptomatology (i.e., evidence that the appellant developed 
skin rashes from the time he separated service until the 
present date) nor provides a medical nexus/link between a 
currently diagnosed skin rash and the skin symptomatology 
noted in service.  As such, the Board finds that the third 
element necessary for service connection has not been met in 
this case.  Absent fulfillment of this third element, service 
connection cannot be granted.  




Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for a body rash.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as a preponderance of the evidence is 
against the appellant's claim, the doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a body rash is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


